
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6397
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2010
			Received
		
		
			December 22, 2010
			Read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend section 101(a)(35) of the
		  Immigration and Nationality Act to provide for a marriage for which the parties
		  are not physically in the presence of each other due to service abroad in the
		  Armed Forces of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Sergeant Michael H. Ferschke,
			 Jr. Memorial Act.
		2.Military
			 marriages lacking physical presenceSection 101(a)(35) of the Immigration and
			 Nationality Act (8
			 U.S.C. 1101(a)(35)) is amended by inserting before the period
			 at the end (except for failure to consummate the marriage caused by
			 physical separation due to the service abroad of one of the contracting parties
			 in an active-duty status in the Armed Forces of the United
			 States).
		3.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Committee on
			 the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives November 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
